Dissenting Opinion by
Judge Colins:
I respectfully dissent from the majority opinion in the above-captioned matter.
It is uncontroverted in the instant matter that the pre-amendment ordinance made no provision for small personal care facilities such as the one here concerned. The City offers no authority to support its proposition that the appellees’ prior use was somehow rendered illegal by virtue of their having obtained an occupancy permit for their five unit building. By obtaining a certif*592icate of occupancy for five units, the appellees did as much as could be done to conform with the ordinance. They could not, in any event, have been expected to acquire a certificate for a use not then provided for by the ordinance.
The trial court correctly decided the controversy and should be affirmed.